Citation Nr: 1517454	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.

The Board recognizes that while the Veteran filed a claim for entitlement to service connection for PTSD, there are additional psychiatric diagnoses of record. Specifically, a March 2008 VA treatment record diagnosed the Veteran with psychosis, not otherwise specified (NOS) and major depression, recurrent.  Although the March 2008 VA treatment record cited above, was prior to the Veteran's filing of his claim for service connection for PTSD in August 2008, psychosis, NOS, was continued as a diagnosis in VA treatment records during the pendency of the appeal, and major depression was diagnosed proximate to the claim.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although a claim identifies PTSD without more, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  Therefore the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, as listed on the title page.

In March 2015, the Veteran provided testimony at a Board hearing, before the undersigned Veterans Law Judge, the transcript of which is of record. 

The issue of entitlement to service connection for marijuana use, as secondary to a psychiatric disability, has been raised by the record, in a March 2015 statement, by the Veteran's representative, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for an acquired psychiatric disorder.

As noted above, with respect to the Veteran's claim for service connection for an acquired psychiatric disorder, a March 2008 VA treatment record diagnosed psychosis, NOS and major depression, recurrent.  The Veteran stated, in March 2015 testimony, that his depressive symptoms began in service after he witnessed injuries to others while training, including the death of an instructor, and that he began to feel depressed and had trouble sleeping in service after incidents with his commanding officers, including as a result of racial discrimination.  As there is at least an indication of a link between a current disability and the Veteran's active service, the Board finds that a VA examination and opinion is warranted on remand for the claim of entitlement to service connection for an acquired psychiatric disorder.  See McLendon, 20 Vet. App. at 81.

The Veteran, in an October 2008 statement, reported that in March 1998 he was placed in a mental institution in Macon, Georgia for 30 days.  He further stated the also subsequently received treatment from CARP in Decatur Georgia, and treatment from CWT.  The Board is not familiar with the acronyms of CARP or CWT, but further notes that private psychiatric treatment records from any provider are not of record.  However, in light of the need to remand the case for an examination, as outlined above, the Board finds that the Veteran should also be afforded another opportunity to submit copies of these identified records, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, it appears that the Veteran receives regular treatment from the Atlanta VA Medical Center (VAMC) located in Decatur, Georgia.  Updated VA treatment records, from the Atlanta, VAMC, since September 2012, should be obtained in light of the remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's recent VA treatment records, since September 2012, from the Atlanta VAMC and any associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

2.  Contact the Veteran and request that he identify the providers of psychiatric treatment, since service, as well as provide the necessary authorization to obtain all identified records, to include treatment in a mental institution in March 1998, with subsequent treatment with CARP and CWT, as indicated in an October 2008 statement.  All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder diagnosed proximate to, or during the pendency of the appeal.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any acquired psychiatric disorder present proximate to or during the pendency of the appeal, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such diagnosed acquired psychiatric disorder, was incurred in or was caused by the Veteran's active service. 

In rendering the requested opinion, the examiner give consideration to the Veteran's lay statements, to include his March 2015 testimony that his depressive symptoms began in service after he witnessed injuries to others while training, including the death of an instructor, and that he began to feel depressed and had trouble sleeping in service after incidents with his commanding officers, including as a result of racial discrimination.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




